650 -IS
                                ELECTRONIC RECORD




COA#       12-14-00011-CR                        OFFENSE:        19.02


           Marquel Jermon Scott v. The State
STYLE:     ofTexas                               COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    7th District Court


DATE: 4/30/2015                   Publish: NO    TC CASE #:      007-0154-13




                        IN THE COURT OF CRIMINAL APPEALS


          Marquel Jermon Scott v. The State
STYLE:   of Texas                                     CCA#:           &>$£> -/r
         PEP 5£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      ll/vpZQiy                                  SIGNED:                         PC:_
JUDGE:      pj\ /Ma*^-                                PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD